DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 currently depends from cancelled claim 8.  This claim is being examined as though it was dependent from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 11, 13-15, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (USPN 10110515).
Kim teaches a brush with a core section (36) that includes two legs twisted about one another in a helical configuration (col. 6, lines 21-24).  The core section has a proximal end and a distal end and an integral tip (16) formed on the distal end.  There are a plurality of discs (20) slidably received on the core section and the discs define a brush head (figure 15).

With regards to claim 7, the core section is made from a metal (col. 6, lines 43-45).  
With regards to claim 11, the plurality of discs are additively manufactured or molded element having bristles (26).
With regards to claim 13, Kim provides a core section with a plurality of leg portions (36) twisted in a helical configuration, a proximal end, a distal end and an integral tip (16) on the distal end.  A bristle element (20) is positioned on the core section and has at least one through bore through which the core extends (32).  The integral tip forms a position stop to prevent the bristle element from sliding off the distal end of the core section.
With regards to claim 14, the bristle element is additively manufactured or molded.  
With regards to claim 15, the bristle element comprises a plurality of disc elements (figure 17).
With regards to claim 18, the bristles can be trimmed to shape the bristles (col. 6, lines 66-col. 7, line 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘515).
Kim teaches all the essential elements of the claimed invention, including that the tip has a diameter greater than a diameter of the core section (figure 2 shows that the tips diameter is equal to the diameter of the discs and the core fits within the discs and therefore the tip must be larger than the core) (claim 5), however fails to teach that the tip is spherical (claim 4) and that the tip and core are homogeneous (claim 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tip so that it is spherical since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed invention is not patentable.  Further, modifying the shape to be spherical would prevent any unnecessary pain if the user accidentally poked themselves in the eye with the tip.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the tip and core are homogeneous to allow for easier and quicker production of the device. 


Claim 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘515) in view of Gueret (USPN 7121284).  
Kim teaches all the essential elements of the claimed invention however fails to teach that the brush head is shaped by bending the core at an angle between 0-90 degrees.  Gueret teaches a brush that is shaped by bending (figure 12) at an angle between 0 and 90 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the brush can be bent as taught by Gueret to allow for a better shape match when applying makeup.  
Allowable Subject Matter
Claims 9, 10, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9, 16 and 19 include the limitation of the core section having a plurality of bristles anchored between the pluralities of leg portions.  There are several prior art references, such as Bickford (USPN 8136536), that teach bristles being secured between leg portions of the core section, however the references fail to teach discs in addition to the bristles.   It would not have been obvious to modify the prior art to achieve the claimed invention since there is no teaching to do so.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment required further search and/or consideration.  New reference of Kim (‘515) was found the meet the new amended claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHAY KARLS/Primary Examiner, Art Unit 3723